DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: the preamble is suggested to be rephrased, “comprising natural rubber” is redundant and it may cause confusion if “natural rubber formed from…”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: “the modifier” is suggested to be replaced with “the plastic modifier”. Appropriate correction is required.
Claim 2 objected to because of the following informalities: “non-vulcanized natural rubber” should be replaced with “the non-vulcanized natural rubber”. Appropriate correction is required.
All preambles should be consistent. 
Claim 11 objected to because of the following informalities: 3-5% in volume is not a ratio. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 11 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “composition” nor an “method of using,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only. Claims 2-13 are rejected for being dependent from claim 1 or referring back to claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the plastic".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the final plastic composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the plastic composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: detailed ingredients of the homogenizer. 
Claim 1, 11 contains limitations that are drawn to both a composition and a method of using.  Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). 
For claim 5, what is “a reinforcing load”? If it is the same as 1-15 wt%, then it is redundant. If it is not the same, then it is indefinite. For purposes of expediting prosecution, it is interpreted as the same as the claimed range.  
For claims 6-7, what is “a mineral load”? If it is the same as up to15 wt%, then it is redundant. If it is not the same, then it is indefinite. For purposes of expediting prosecution, it is interpreted as the same as the claimed range.
Claim 8 recites “a paraffin plasticizer”, what is it? Mineral oil or paraffin wax? For purposes of expediting prosecution, it is interpreted as a mineral oil.
Claims 1, 11-12 recites “in volume”. It is unclear it is bulk volume or true volume. For purposes of expediting prosecution, it is interpreted as true volume. 
Claim 13 recites “the article according to claim 11”, however claim 11 is directed to a modifier. For purposes of expediting prosecution, claim 13 is interpreted as “The plastic article according to claim 12”.
Claim 12 recites the limitation "the plastic composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bento et al (US 2019/0367712).
Claim 1, 8: Bento discloses an ethylene vinyl acetate rubber composition comprising 20-80 wt% of an EVA copolymer, 5-30 wt% of an ethylene alpha-olefin copolymer, 2-10 wt% of a plasticizer and 1-20 wt% of a rubber [0038-0063]. The rubber can be natural rubber of polyisoprene. The vinyl acetate content of the ethylene vinyl acetate copolymer is 18-28 wt%. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Bento does not teach using an ethylene vinyl acetate copolymer having VA content of 19% and an ethylene vinyl acetate copolymer having VA content of 28%. 
However, Bento teaches the ethylene vinyl acetate copolymer can have vinyl acetate content of 18-28wt%. Case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
It is noted that “the plastic modifier is added to the plastic…”, is intended use and the composition of Bento can be added to a plastic like claimed. 
Claim 2, 11: the claim is directed to the use of the plastic modifier; the composition of Bento can be used as claimed. 
Claim 3, 9: the composition further comprises 0.1-5 wt% of a polyorganosiloxane and 0.5-10 wt% of a plasticizer. 
Claim 4: Bento teaches the ethylene vinyl acetate rubber composition can be mixed with polyolefin to form a tactile polymer composition [0009-0011]. The tactile polymer composition further comprises processing aids, lubricants, and/or slipping agents in an amount of 0.02-1.25 wt% [0081-0083]. The tactile polymer composition comprises 5-50 wt% of the ethylene vinyl acetate rubber composition [0077]. The weight percent of the processing aids, lubricants, and/or slipping agents based on the weight of the ethylene vinyl acetate rubber composition overlaps the claimed range.
Bento does not explicitly teach the processing aids, lubricants, and/or slipping agents is part of the ethylene vinyl acetate rubber composition. 
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the processing aids, lubricants, and/or slipping agents to be part of the ethylene vinyl acetate rubber composition before mixing with polyolefin. 
Claim 5: Bento teaches the ethylene vinyl acetate rubber composition can be mixed with polyolefin to form a tactile polymer composition [0009-0011]. The tactile polymer composition further comprises glass, silica and/or fumed silica in an amount of 0.02-1.25 wt% [0081-0083]. The tactile polymer composition comprises 5-50 wt% of the ethylene vinyl acetate rubber composition [0077]. The weight percent of the glass, silica and/or fumed silica based on the weight of the ethylene vinyl acetate rubber composition overlaps the claimed range.
Bento does not explicitly teach the glass, silica and/or fumed silica is part of the ethylene vinyl acetate rubber composition. 
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the glass, silica and/or fumed silica to be part of the ethylene vinyl acetate rubber composition before mixing with polyolefin. 
Claims 6-7: “up to 15%” includes zero.
Claim 12: Bento teaches a composition comprising the ethylene vinyl acetate rubber composition and a polyolefin to form a tactile polymer composition [0009-0035]. The tactile polymer composition comprises 5-50 wt% of the ethylene vinyl acetate rubber composition and 5-80 wt% of polyolefin [0077]. Because all polymers have a true density between about 0.9 to about 1.2, volume content of the Bento composition would overlap the claimed range. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bento et al (US 2019/0367712) in view of Delevati (US 2021/0139681).
Bento teaches the limitation of claim 4, as discussed above. 
Bento does not teach fatty acid soaps.
However, Delevati discloses a similar composition and teaches the slipping agents can be a mixture of zinc stearate and calcium stearate [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mixture of fatty acid soaps because it is recognized in the art the fatty acid soaps can be used as slipping agents. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763